DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Response to Amendment
Applicant’s amendment to the claims filed on 08/17/2021 has been entered – Claims 1, 5, 6, and 12 are amended. Claims 1-20 remain pending in the application. 

The rejection of Claims 1, 4-5, and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Joseph et al. (US 2018/0287077 A1) and the rejection of Claims 16-19 under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2018/0287077 A1) as previously set forth in the Final Office Action mailed 06/25/2021 are overcome by Applicant’s amendment. 

Response to Arguments
Applicant’s arguments on Pages 41-42 of the response dated 08/17/2021 with respect to the rejection of the claims under 35 USC § 102 and 35 USC § 103 in the previous Office Action have been fully considered but are moot because the rejections have been withdrawn.


Election/Restrictions
The Examiner notes that the following requirement for election of species remains on the record: (A) an organometallic compound represented by Formula 1A(1), disclosed in Claim 7, or (B) an organometallic compound represented by Formula 1 other than a compound in the scope of (A) above wherein the organometallic compound must be specifically identified.  

The previously examined species was as follows: (B) an organometallic compound represented by Formula 1 other than a compound in the scope of (A) above wherein the organometallic compound must be specifically identified. Said compound is identified as follows: 


    PNG
    media_image1.png
    182
    284
    media_image1.png
    Greyscale

Applicant has amended the claims such that the above species is no longer encompassed by any of the independent claims.  Accordingly, the search was expanded to find an examinable species based on MPEP § 803.02. It is noted that the prior art search has not been extended to cover all nonelected species. 







Examinable Species
The next examinable species is (A) an organometallic compound represented by Formula 1A(1). The structure of Formula 1A(1), disclosed in Claim 7, is reproduced below. The Examiner notes that although the previous Office Action indicated that a search of the prior art did not anticipate of render obvious species (A) as claimed in the claimed of 04/03/2021, Applicant’s amendments to the claims have changed the status of said species. The examinable species reads on Claims 1-20. 


    PNG
    media_image2.png
    272
    412
    media_image2.png
    Greyscale


With regards to instant Claims 6-15, a search of the prior art did not show the examinable species above. 

Concerning Claims 6, 8-11, 13, and 15, as none of these claims are specifically drawn to the examinable species, none of these claims have been indicated as allowable. The search must be expanded to all non-elected species in order to determine allowability. However, were the claims to be rewritten to be limited to the current examinable species, the claims would be allowable. Accordingly, Claims 6, 8-11, 13, and 15 are objected to because they cannot be determined to be allowable, but would be allowable if rewritten to be limited to the current examinable species (i.e. a compound according to Formula 1A(1)). This objection to the claims is only with respect to Applicant’s elected species.

Concerning Claims 7, 12, and 14, the Examiner notes that said claims are drawn to the examinable species (see Allowable Subject Matter section below).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2016/0308149 A1), hereinafter "Stoessel", in view of Che et al. (US 2012/0018711 A1), hereinafter "Che".
Regarding Claims 1-5, Stoessel teaches metal complexes for use as emitters in organic electroluminescent devices (see [0001]), said metal complexes represented by Formula (1) –  M(L)n(L’)m, wherein the moiety M(L)n is a structure according Formula (2), reproduced below (see [0009]-[0010]). 
Stoessel Formula (2):
    PNG
    media_image3.png
    185
    205
    media_image3.png
    Greyscale


Stoessel also teaches specific preferred embodiments of the compound according to Formula (1) such as Compound 94, reproduced below (see Pg. 39). 

Stoessel #94: 
    PNG
    media_image4.png
    235
    435
    media_image4.png
    Greyscale


Stoessel does not explicitly disclose a compound according to Formulae (1) and (2) wherein the metal complex contains a tetradentate ligand. However, Stoessel suggests that a single bond or a bridging unit may be added to the structures of Formula (2) to convert the ligand to a polydentate structure (see Formula (25) and [0094]). Furthermore, in the analogous art of platinum(II) organometallic compounds for use in organic light-emitting diodes, Che teaches that it was known in the art at the effective filing date of the claimed invention that the binding energy between a ligand and a platinum(II) center in an organometallic compound gets higher when the number of coordination positions in the ligand increases; that is, the binding energy between a ligand and platinum(II) center is highest in tetradentate-type platinum(II) complexes (see [0006]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Compound 94 of Stoessel to have a tetradentate structure for the benefit of increased complex stability as suggested by Che. 

The above modifications would yield an organometallic complex, displayed below and referred to herein as #94TET. 

#94TET:
    PNG
    media_image5.png
    367
    637
    media_image5.png
    Greyscale

	







        Instant: 
    PNG
    media_image6.png
    400
    282
    media_image6.png
    Greyscale
           #94TET: 
    PNG
    media_image7.png
    582
    855
    media_image7.png
    Greyscale

	
As seen from the structure above, #94TET meets each of the following limitations of Formula 1 and 2 and Claims 1-5:
M is a transition metal (platinum)
L1 is a ligand according to Formula 2(1) and n1 is 1
L2 is a bidentate ligand and n2 is 1
L1 and L2 are linked via a single bond to form a tetradentate ligand
n3 is 0
X3 is C and is bound to M via a covalent bond 
Y11 is N and Y12 is C
X4 is O and is bound to M via a coordinate bond 
CY3 and CY4 are each a C5 heterocyclic group (a pyridine ring)
a3 is 0
R4 is an unsubstituted C4 alkyl group (a tert-butyl group) and a4 is 1
* indicates a binding site to M 
L3, R3, R10a, Q1-Q9, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present

Regarding Claims 16-19, Stoessel in view of Che teaches the modified organometallic compound #94TET according to Claim 1 above. Stoessel also teaches an organic light-emitting device (OLED) (see [0135]) comprising a first electrode (an anode – see [0135]), a second electrode (a cathode – see [0135]), and an organic layer disposed between the first and second electrode wherein the organic layer comprises an emission layer including the inventive compound and a host compound wherein the host compound preferably comprises between 85 and 95% by vol of the emission layer (see [0137]-[0138]) which falls within the claimed range of a host in an amount greater than the amount of the organometallic compound. Stoessel also teaches that the organic layer of the OLED may further comprise layers such as hole-injection/hole-transport/electron-blocking layers (see [0136]) which would constitute a hole transport region between the first electrode and the emission layer and hole-blocking/electron-transport/electron-blocking layers (see [0136]) which would constitute an electron transport region disposed between the emission layer and the second electrode. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the OLED of Stoessel with each of the layers listed above because one of ordinary skill in the art would reasonably have expected the elements of Stoessel (the emission layer with the inventive compound and each additional layer in the hole/electron transport regions) to maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A).  

Regarding Claim 20, Stoessel in view of Che teaches the modified organometallic compound #94TET as described above with respect to Claim 1. Although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Stoessel in view of Che teaches the .

Allowable Subject Matter
Claims 7, 12, and 14 are objected to as being dependent upon a non-allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   the closest prior art as exemplified by Stoessel et al. (US 2016/0308149 A1) teaches ligands according to the general Formula 1 (reproduced below, right) wherein the bridgehead atom in the fused ring system is N. The claims as currently presented include the proviso “wherein in Formula 1A(1) Y12 is C, then Y11 is C.” As seen from the comparison of Formula 1A(1) (reproduced below, left) to the general Formula 1 of Stoessel, the ligands according to Stoessel do not meet the proviso since the position corresponding to the claimed Y12 is C while the position corresponding to the claimed Y11 is N. Neither Stoessel nor the prior art record as a whole provide reason to substitute said N atom in the ligand of Stoessel for a C atom.  

Instant:   
    PNG
    media_image2.png
    272
    412
    media_image2.png
    Greyscale
    Stoessel: 
    PNG
    media_image3.png
    185
    205
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789